Bloodwortii, J.
1. The motion to dismiss the bill of exceptions is overruled.
2. Ground 1 of the amendment to the motion for a new trial is not complete and understandable within itself. Who is Avera? What moving picture outfit and what building are referred to ? To ascertain this would require reference to other portions of the record, and, under repeated rulings of the Supreme Court and of this court, this ground will not be considered.
3. Special ground 2 of the motion for a new trial is also too indefinite for consideration by this court. As this court cannot look beyond the statements in this ground of the motion to ascertain what evidence was admitted, and as no evidence is incorporated in it, except what purports to be a copy of the advertisement under which the building' was sold, and the terms and conditions of a certain deed, this court cannot say that the trial judge committed error in admitting “all testimony tending to vary or change the advertisement of the property or the contents of the deed.”
4. For no reason assigned was it error to admit. the testimony of which complaint is made in the 3d, 4th, 5th, 6th, and 7th grounds of the amendment to the motion for a new trial.
5. The 8th special ground of the motion for a new trial does not even allege that the court erred in any particular, and presents nothing for the consideration of this court.
6. Under repeated rulings of the Supreme Court and of this court, it is never error to refuse to direct a verdict.
7. A new trial should not be granted because the court admitted in evidence the documents, copies of which appear in the 10th special ground of the motion for a new trial.
8. Under the facts of this case there is no error in any of the excerpts from the charge of which complaint is made, nor did the court err in refusing to comply with the requests to charge referred to in the last ground of the motion for a new trial.
9. The jury passed upon the facts; there is evidence to support their verdict, and, as no error of law was committed, this court is powerless to interfere.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.